UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OSCAR PALMER,
                               Plaintiff,
                                                                      21-CV-4446 (LTS)
                       -against-
                                                               PARTIAL TRANSFER ORDER
UNITED STATES OF AMERICA, et al.,
                               Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         Plaintiff, currently incarcerated at Essex County Correctional Facility (ECCF), brings this

pro se action under 42 U.S.C. § 1983.

         For the reasons set forth in the May 24, 2021 order (ECF No. 3), the Court directs the

Clerk of Court to sever Plaintiff’s claims against ECCF Director Alfaro Ortiz and transfer such

claims to the United States District Court for the District of New Jersey. The Clerk of Court is

directed to mail a copy of this order to Plaintiff and note service on the docket.

SO ORDERED.

Dated:     May 25, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
